Citation Nr: 0828057	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  07-05 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Togus, Maine


THE ISSUE

Entitlement to an increase in a 30 percent rating for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February 1966 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 RO rating decision that 
denied an increase in a 30 percent rating for PTSD.  In May 
2008, the veteran testified at a Board videoconference 
hearing.  


FINDING OF FACT

The veteran's service-connected PTSD is manifested by no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal) due to various symptoms.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  Also, the claimant 
should be afforded a general notification that he or she may 
submit any other evidence that may be relevant to the claim.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peak, 22 Vet. App. 
37 (2008), that for a claim for increased compensation, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flore, supra.  Further, under Vazquez, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, in a January 2006 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claims.  A 
May 2008 letter also advised the veteran of how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations.  The case was 
last readjudicated in October 2007. 

Additionally, the Board finds it pertinent that in the May 
2008 letter (noted above), the veteran was specifically 
informed of the schedular criteria required for an increased 
rating for his service-connected PTSD.  Further, at the May 
2008 Board hearing, the veteran discussed the criteria for an 
increased rating for his service-connected PTSD.  For 
example, the veteran indicated that he felt his symptoms were 
moderate, that he had confrontations at work, and that he was 
very jumpy with loud noises.  He also referred to flashbacks 
and nightmares.  The veteran further discussed how his PTSD 
affected his employment.  The Board notes that the May 2008 
letter (noted above) and the May 2008 Board hearing show that 
the veteran had actual knowledge of the criteria that must be 
met for higher ratings to be awarded.  Therefore, a remand 
for additional notification regarding criteria with which the 
veteran and his representative are already quite familiar 
would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
veteran's service medical records; post-service VA treatment 
records; VA examination reports, and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions and hearing 
testimony; service medical records; post-service VA treatment 
records; and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In Fenderson v. West, 12 
Vet.App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, from the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

A 30 percent rating is warranted for PTSD where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversion normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

In evaluating the evidence, the Board has noted various 
Global Assessment of Functioning (GAF) scores which 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 31 to 40 is meant to reflect an 
examiner's assessment of some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  A GAF score of 41 to 50 indicates 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  A GAF score of 51 to 60 indicates the 
examiner's assessment of moderate symptoms (e.g., a flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 indicates the examiner's 
assessment of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well and 
having some meaningful interpersonal relationships.  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126.

VA treatment records dated from January 2006 to April 2006 
show that the veteran was treated for several disorders 
including PTSD.  

The most recent April 2006 VA psychiatric examination report 
noted that the veteran had been married since 1968 and that 
the marriage had produced one son.  The veteran indicated 
that he also had a granddaughter.  He stated that on a 
typical day he would go to work and that when he came home, 
he would have a few beers and then putter around the house.  
He reported that he liked to hike and that he owned his own 
boat.  The veteran also indicated that he did some cross 
country skiing in the winter.  He stated that after his 
discharge from service, he worked at a power company for a 
few months and then with a corporation for a few months.  He 
stated that he worked for a general contractor for two years 
and that he then went to work for a manufacturing company for 
thirty-one years.  The veteran noted that he was laid off 
approximately three years ago.  Since that time, he related 
that after doing some odd jobs and working in a convenience 
store, he went to work for the state of Maine in the 
mailroom/reproduction room of the Department of 
Transportation.  The veteran indicated that he had been 
working there for three years as of August 2006.  

The veteran reported that he did not sleep well due to 
nightmares about Vietnam.  He stated that he was still 
bothered by how Vietnam veterans were treated.  It was noted 
that he also had intrusive thoughts about his time in 
Vietnam.  The veteran indicated that the only medication he 
was taking was for his high cholesterol.  He reported that he 
had anxiety and uneasiness and that he had difficulty dealing 
with the younger generation at work due to their work ethic.  
He noted that he would get a little bit wound up and he 
described having some irritability.  The veteran stated that 
he did not like the darkness and that he kept a light on both 
inside of his home and outside of his home.  He related that 
he continued to watch the news and current events even though 
he would get upset.  He indicated that he had not sought 
treatment for his symptoms of PTSD, but that he was 
considering seeking treatment.  

The examiner reported that the veteran came to the 
examination on time, that he appeared reasonably groomed, and 
that he was cooperative with the evaluation.  The examiner 
indicated that the veteran did not display any motor activity 
and that his receptive and depressive language functions 
appeared intact.  It was noted that the veteran's 
verbalizations indicated that his thoughts were logical, 
coherent, and organized.  The examiner stated that the 
veteran was alert and oriented and that his concentration did 
not appear impaired.  The examiner reported that the 
veteran's judgment, insight, and reality testing were all 
intact.  It was noted that the veteran did not display any 
gross psychotic processes such as delusions and 
hallucinations and that he denied any suicidal or homicidal 
thoughts.  The examiner indicated that the veteran presented 
as interpersonally appropriate.  The examiner stated that 
that the veteran did not report any problems with bathing and 
dressing and that he participated in the house work including 
cooking, cleaning, and doing laundry.  It was noted that the 
veteran was able to shop and that he had a driver's license.  
The examiner reported that the veteran was capable of making 
decisions and plans and that he was competent to manage his 
own funds.  

As to a diagnosis, the examiner indicated that the veteran 
continued to report mild symptoms of PTSD.  A GAF score of 70 
was assigned.  The examiner commented that the GAF score of 
70 was given because the veteran reported mild difficulty 
with social and vocational functioning.  The examiner 
reported that the veteran had difficulty sleeping due to 
nightmares and that he continued to be bothered by thoughts 
of his Vietnam experience.  The examiner noted that the 
veteran worked full-time and that he continued to take care 
of himself and of his home.  The examiner remarked that the 
veteran had good relationships with his family and that he 
had activities that he enjoyed.  It was reported that the 
veteran's level of functioning had not changed since he was 
last evaluated March 2005.  

VA treatment records dated from August 2006 to March 2008 
show that the veteran continued to receive treatment for 
disorders including PTSD.  

For example, a February 2007 VA PTSD consultation report 
noted that the veteran was requesting individual therapy with 
a psychologist.  The veteran reported that he married his 
wife in 1968 and that he had one son who was thirty-seven 
years old.  He stated that he had a good relationship with 
both his wife and his son and that he did have a sufficient 
number of other social supports in his life.  He indicated 
that he had worked at his current occupation with the 
Department of Transportation for the state of Maine in 
mailroom/reproduction for over three years.  The examiner 
reported that the veteran was casually dressed and that he 
had good hygiene and grooming.  The examiner indicated that 
the veteran's eye contact was good and that his speech was of 
a normal volume and rate.  It was noted that the veteran's 
mood was pretty good and that his affect was euthymic.  The 
examiner reported, as to the veteran's thought content, that 
he denied suicidal and homicidal ideation, plans, or intent.  
It was noted that there were no reported psychotic symptoms 
and that the veteran denied that he had auditory and visual 
hallucinations.  The examiner stated that the veteran's 
thought process was linear and goal directed and that his 
insight and judgment were intact.  

As to a summary, the examiner indicated that the veteran's 
medical history showed that he carried a diagnosis of PTSD.  
The examiner stated that although the veteran had some mild 
symptoms currently, it did not appear that his current 
symptoms incapacitated him in any way.  The examiner 
commented that the veteran was really most bothered by how he 
was treated upon his return from Vietnam.  The examiner 
remarked that the veteran had not spoken about his 
experiences or his recently disclosed MST and that he would 
like individual therapy to focus on being able to about his 
experiences and heal from the past.  The diagnoses included 
PTSD by history.  A GAF score of 65 was assigned.  

At the May 2008 Board hearing, the veteran testified that he 
felt his PTSD symptoms were moderate.  He reported that he 
did not get much sleep, that he had nightmares, and that he 
often thought about what he witnessed in Vietnam.  He stated 
that he had confrontations at work that included arguments 
with an employee.  He reported that his wife was very 
supportive and that he had a good relationship with his 
child.  The veteran indicated that he was very jumpy with 
loud sudden noises.  He also reported that he was currently 
working for the state.  

The medical evidence shows that the veteran has been married 
since 1968 and that he has one son and a granddaughter.  He 
works full-time, has good relationships with his family, and 
has activities that he enjoys.  The most recent April 2006 VA 
psychiatric examination report indicated at GAF score of 70, 
suggesting mild symptoms.  The examiner specifically 
commented that a GAF score of 70 was assigned because the 
veteran reported mild difficulty with social and vocational 
functioning.  The examiner reported that the veteran had 
difficulty sleeping due to nightmares and that he continued 
to be bothered by thoughts of his Vietnam experience.  A 
February 2007 VA PTSD consultation report noted a GAF score 
of 65 which also suggests mild symptoms.  The examiner 
commented that although the veteran had some mild symptoms 
currently, it did not appear that his current symptoms 
incapacitated him in anyway.  

The Board observes that the evidence as a whole demonstrates 
that the veteran's PTSD is no more than 30 percent disabling.  
The Board cannot conclude based on the psychiatric 
symptomatology that his PTSD alone is productive of 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms, as required for a 
50 percent schedular rating.  The veteran has not been shown 
to have such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty in understanding complex commands; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships which are indicative of such a rating.  
No medical evidence, even the veteran's own statements 
regarding his condition, would support such a finding.  All 
the medical evidence cited above would only provide negative 
evidence against the claim for a rating above 30 percent.  

As the preponderance of the evidence is against the claim for 
an increased rating for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

An increased rating for PTSD is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


